Citation Nr: 0938856	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to February 20, 
2001, for the award of a 70 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 20, 
2001, for the award of a total rating based on individual 
unemployability (TDIU).

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri.  

The claim for an initial rating in excess of 70 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 9, 2004, the Veteran was provided notice of a 
July 2004 rating decision that granted service connection for 
PTSD and assigned a 50 percent disability rating for the 
same, effective from February 20, 2001, which was the date of 
claim for service connection.  

2.  In September 2004, the Veteran, through his attorney, 
filed a notice of disagreement with the portion of the July 
2004 rating decision that had assigned a 50 percent 
disability evaluation for his PTSD and asked that the higher 
evaluations be made effective February 20, 2001.

3.  In March 2005, the Veteran, through his attorney, 
submitted a statement in support of case that provided 
argument with respect to the increased rating and TDIU 
issues, which included a request that the Veteran be granted 
a total rating for his PTSD based upon the schedular criteria 
or based upon TDIU and that the effective date for the total 
rating be from at least February 15, 2000.

4.  The March 2005 statement did not express dissatisfaction 
or disagreement with the February 20, 2001, effective date 
assigned by the July 2004 rating decision for the grant of 
service connection for PTSD.

5.  In May 2005, the RO issued a rating decision that 
increased the disability evaluation assigned to the Veteran's 
PTSD from 50 percent to 70 percent, effective from February 
20, 2001.

6.  In December 2005, the Veteran, through his attorney, 
filed a notice of disagreement with the portion of the May 
2005 rating decision that had assigned February 20, 2001, as 
the effective date for the award of the 70 percent rating for 
PTSD.

7.  There is no evidence showing that the Veteran filed a 
formal claim for a TDIU or that the record contains an 
informal claim for a TDIU prior to July 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 20, 
2001, for the award of a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110, 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.159, 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2008).

2.  The criteria for an effective date prior to February 20, 
2001, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.321, 3.340, 3.341, 
3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the claims in the 
May 2005 rating decision.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, as a 70 percent rating for PTSD and a TDIU have 
been granted and the Veteran is seeking an earlier effective 
date for the award of these disability ratings, further 
notice regarding the effective dates is not required.  Id; 
also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the May 2005 rating decision and July 
2007 statement of the case.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake 
v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-
1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Moreover, to the extent that the notices that were provided 
were defective, the Board nevertheless concludes that any 
deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id.  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.  Indeed, the fact 
that the Veteran enjoyed attorney representation throughout 
the appeals period presupposes actual knowledge of the laws 
and regulations pertaining to the issues on appeal.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available records.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Earlier Effective Date Claims

The Veteran and his attorney have argued, in substance, that 
the effective dates for the claimant's 70 percent rating for 
PTSD and for the TDIU should be February 20, 2000, one year 
prior to his claim because the record during this earlier one 
year period prior supports the grant of the 70 percent rating 
and the TDIU.  In support of these claims, the Veteran's 
attorney cites to a February 2001 Social Security 
Administration (SSA) decision that granted the Veteran 
disability benefits and a SSA earnings record which shows he 
was not substantially employable.

If a Veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the Veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  
Similarly, Board decisions are final on the date issued.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  Claims for 
TDIU are considered claims for increased ratings and are 
subject to the same rule.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Facts

Initially, the Board notes that the facts of this case are 
not in dispute.  The Veteran separated from military service 
in November 1969.  In a May 1970 rating decision, the Veteran 
was granted service connection for residuals of a concussion 
effective from November 19, 1969.  On February 20, 2001, the 
Veteran's attorney filed a claim of service connection for 
PTSD.  A July 2004 rating decision granted service connection 
for PTSD effective from February 20, 2001, and assigned the 
PTSD and the residuals of a concussion a single 50 percent 
rating effective from February 20, 2001.  Notice of the 
rating decision was provided to the Veteran and his attorney 
on August 9, 2004.  The Veteran's last address of record was 
used.  

On September 3, 2004, the Veteran, through his attorney, 
filed a letter in which he asked that the RO consider 
granting the claimant a TDIU.  He also filed a notice of 
disagreement (NOD) with the portion of the July 2004 rating 
decision that had assigned a 50 percent disability evaluation 
for his PTSD.  No disagreement was voiced with respect to the 
effective date of the award of service connection for PTSD.  
On the contrary, the Veteran's attorney specifically argued 
that a 100 percent rating for PTSD or the assignment of a 
TDIU should be awarded from February 20, 2001.  

On March 17, 2005, the RO received from the Veteran's 
attorney a completed VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability, signed 
and dated October 8, 2004.  He also submitted a statement in 
support of case that provided argument with respect to the 
increased rating and TDIU issues.  That statement included, 
among other things, a request that the Veteran be granted a 
total rating for his PTSD based upon the schedular criteria 
or based upon TDIU and that the effective date for the total 
rating be from at least February 15, 2000.

A May 2005 rating decision granted a 70 percent rating for 
PTSD and granted a TDIU, both effective from February 20, 
2001.  The Veteran appealed the May 2005 rating decision to 
the extent that it assigned February 20, 2001, as the 
effective date for the 70 percent rating for PTSD and the 
TDIU.

PTSD

Initially, the Board finds that adjudication of the question 
of whether the Veteran met the criteria for an effective date 
prior to February 20, 2001, for the award of a 70 percent 
rating for PTSD, turns on whether the July 2004 rating 
decision that granted service connection for PTSD effective 
from February 20, 2001, is final.

In this regard, an appeal "consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200.  The Substantive Appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
in correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  

38 C.F.R. § 20.201 defines an NOD as "[a] written 
communication from a claimant or his or her attorney 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Moreover, 
the Board determines de novo whether a document is an NOD.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. 
Brown, 9 Vet. App. 24, 27-28 (1996).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309, 1314 
(Fed. Cir. 2002) held that, after considering "the pro-
claimant nature of the veteran adjudication system" that 
38 C.F.R. § 20.201 is not procedurally defective, arbitrary 
or capricious in substance, or manifestly contrary to 
38 U.S.C.A. § 7105 or any other relevant statute and "under 
§ 20.201, a valid NOD must contain 'terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.'"  The Federal Circuit 
also held that the requirement that the NOD "include terms 
that can be reasonably construed as a desire for appellate 
review, . . . "serves administrative efficiency by 
distinguishing a request for Board review from other routine 
communications in the wake of a VA decision.  Assuming the 
veteran desires appellate review, meeting the requirement of 
§ 20.201 is not an onerous task." Id.

With the above criteria in mind, the Board initially finds 
that the September 3, 2004, letter which specifically argued 
that a 100 percent rating for PTSD and/or the assignment of a 
TDIU should be awarded from February 20, 2001, cannot act as 
a NOD to the July 2004 rating decision that granted service 
connection for PTSD effective from February 20, 2001, because 
it does not "include terms that can be reasonably construed 
as a desire for appellate review" of the effective date of 
the grant of service connection for PTSD. 

Likewise, the Board finds that March 17, 2005, statement, 
which asks for at least a February 15, 2000, effective date 
for the award of a 100 percent schedular rating or TDIU, 
cannot act as an NOD as to the February 20, 2001, grant of 
service connection for PTSD.  While the March 17, 2005 was 
received within the appeal period of the July 2004 rating 
decision, it expresses a desire for the rating for PTSD to be 
earlier and not the grant of service connection.  Nothing in 
the language of this statement "include[s] terms that can be 
reasonably construed as a desire for appellate review" of 
the date that the RO granted service connection for PTSD.  

In this regard, the Board finds that not only is it 
reasonable to find that the Veteran's representative as an 
attorney should have knowledge of what satisfies the 
38 C.F.R. § 20.201 pleading requirement for a NOD, but this 
attorney in the September 3, 2004, letter, demonstrated that 
he has such knowledge.  Actual knowledge is established by 
statements by the claimant and the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  Here, the attorney stated in 
September 2004 pleading that the purpose of his 
correspondence was, among other things, present a "NOTICE OF 
DISAGREEMENT WITH THE DECISION".  A comparison between the 
March 2005 pleading and September 2004 NOD demonstrates that 
the Veteran's attorney understands the basic 
aspects/requirements of filing an NOD, which is to express 
disagreement with a rating action.  The March 2005 pleading, 
being the product of the Veteran's attorney, does not rise to 
the level of being an NOD.  See Andrews v. Nicholson, 421 
F.3d 1278, 1282 (Fed. Cir. 2005), (held that pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  [Emphasis added].

Therefore, the Board finds that that record does not include 
any writing from the Veteran or his attorney in the one year 
period following his being mailed notice of the July 2004 
rating decision that granted service connection for PTSD 
effective from February 20, 2001, that could act an a NOD as 
to that finding.  38 C.F.R. § 20.201; Gallegos, supra.  
Accordingly, the finding by the July 2004 rating decision 
that service connection for PTSD is effective February 21, 
2001, is final and cannot be disturbed absent a showing of 
clear and unmistakable error.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(a), 20.1103; also 
see 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-
standing claim for earlier effective dates vitiates the rule 
of finality).  

Accordingly, the claim for an effective date prior to 
February 20, 2001, for the award of a 70 percent rating for 
PTSD must be denied as a matter of law because it cannot be 
any earlier than the date service connection was granted for 
PTSD.  Id; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  

TDIU

As to whether the Veteran met the criteria for an effective 
date prior to February 20, 2001, for the grant of a TDIU, the 
Board notes that on September 3, 2004, the RO received from 
his  attorney a letter in which it was asked that the RO 
consider granting the claimant a TDIU.  On March 17, 2005, 
the RO received from the Veteran's attorney a completed VA 
Form 21-8940, Veterans Application for Increased Compensation 
Based on Unemployability, signed and dated October 8, 2004.  
Therefore, the Board finds that September 3, 2004, is the 
earliest that the record documents the RO receiving a formal 
claim for a TDIU as defined by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  See Schafrath, supra.  

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement under 38 U.S.C.A. § 5110(b).  

In this regard, the Board finds that records obtained from 
the SSA, including the February 2001 decision finding that 
the Veteran was disabled due to, in part, his service 
connected PTSD, acts as an earlier informal claim for a TDIU 
effective the date they were received by the RO - July 1, 
2002.  See 38 C.F.R. § 3.157.  

In this regard, the Board finds that while the record 
includes earlier statements from the Veteran and his 
attorney, including the September 20, 2001, claim for service 
connection for PTSD, these statements cannot act as an 
earlier informal claim for a TDIU pursuant to 38 C.F.R. 
§ 3.157 because none of these writings include an allegation 
that a service connected disability prevented the claimant 
from being able to secure or follow a substantially gainful 
occupation.

As to VA or private treatment records acting as an earlier 
informal claim for a TDIU, the Board notes that a January 5, 
2001, VA treatment record reported that the Veteran was 
permanently unemployable due to his PTSD.  However, the Board 
finds that this record cannot not act as an earlier informal 
claim for a TDIU because it pre-dates by almost a year the 
effective date of service connection for PTSD (i.e., 
February 20, 2001).  Moreover, while subsequently VA 
treatment records call into question the Veteran's ability to 
work due to his PTSD and/or note his being in receipt of SSA 
disability, they also cannot act as an earlier informal claim 
for a TDIU because they were dated after July 1, 2002.  See 
38 C.F.R. § 3.157.  Similarly, while a review of the record 
on appeal reveals an April 2000 psychiatric evaluation that 
calls into question the Veteran's ability to work due to his 
PTSD, it also cannot act as earlier informal claim for a TDIU 
because it was not received by VA prior to July 1, 2002.  Id.

Therefore, the Board finds that, while the record includes 
earlier statements from the Veteran and his attorney as well 
as earlier medical evidence, the earliest that the records 
establish an informal claim for the TDIU is July 1, 2002.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.157.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the Board need not consider the question of whether the 
record establishes an earlier factual entitlement to a TDIU 
under 38 C.F.R. § 4.16 prior to July 1, 2002 (the date of the 
informal claim), because even if the record showed such an 
entitlement and even if with the application of 38 C.F.R. 
§ 3.400(o)(2) the Board pushed back the effective date one 
year to July 1, 2001, this date is still almost five months 
later than the February 20, 2001, effective date already 
assigned by the RO for the grant of the TDIU in the May 2005 
rating decision.  

Therefore, while the Board cannot find any legal bases for 
the RO having assigned February 20, 2001, as the effective 
date for the TDIU, the Board also cannot find any legal bases 
for an earlier effective date.  38 C.F.R. § 3.400; Sabonis, 
supra.  Accordingly, the claim for an effective date prior to 
February 20, 2001, for the TDIU must be denied.  Id.



Conclusion

In reaching the above conclusions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to February 20, 2001, for the grant 
of a 70 percent rating for PTSD, is denied.

An effective date prior to February 20, 2001, for the grant 
of a TDIU, is denied.


REMAND

As to the claim for an initial rating in excess of 70 percent 
for PTSD, as noted above, the Veteran's attorney in September 
2004 expressed disagreement with the 50 percent rating 
assigned that disability in the July 2004 rating decision.  
While the RO in a May 2005 rating decision thereafter granted 
the Veteran a 70 percent rating for his PTSD, no further 
action was taken by the RO.  Therefore, since the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation, this issue must be 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); also see AB v. 
Brown, 6 Vet. App. 35 (1993).



Accordingly, this issue is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should issue a statement of 
the case with respect to the claim for an 
initial rating in excess of 70 percent 
for PTSD.  Only if the Veteran files a 
timely substantive appeal should this 
issue should be returned for review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


